Appellate Case: 21-7050     Document: 010110725778       Date Filed: 08/17/2022     Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                                        PUBLISH                                Tenth Circuit

                       UNITED STATES COURT OF APPEALS                        August 17, 2022

                                                                          Christopher M. Wolpert
                              FOR THE TENTH CIRCUIT                           Clerk of Court
                          _________________________________

  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                           No. 21-7050

  JOSHUA PRICE, JR.,

        Defendant - Appellant.
                       _________________________________

                      Appeal from the United States District Court
                         for the Eastern District of Oklahoma
                          (D.C. No. 6:98-CR-00010-RAW-1)
                        _________________________________

 Barry L. Derryberry, Assistant Federal Public Defender (Julia L. O’Connell, Federal
 Public Defender, with him on the brief), Office of the Federal Public Defender, Northern
 District of Oklahoma, Tulsa, Oklahoma, for Defendant-Appellant.

 Linda A. Epperley, Assistant United States Attorney (Christopher J. Wilson, United
 States Attorney, with her on the brief), Muskogee, Oklahoma, for Plaintiff-Appellee.
                         _________________________________

 Before TYMKOVICH, Chief Judge, BALDOCK, and ROSSMAN, Circuit Judges.
                  _________________________________

 TYMKOVICH, Chief Judge.
                   _________________________________

       Joshua Price Jr. appeals the district court’s dismissal of his motion for a

 sentence reduction pursuant to the First Step Act of 2018. Under the First Step

 Act, a district court may reduce a prisoner’s sentence if the prisoner was
Appellate Case: 21-7050   Document: 010110725778      Date Filed: 08/17/2022     Page: 2



 convicted of an offense covered by the Fair Sentencing Act, a 2010 law that

 changed the sentencing provisions for certain drug offenses. The parties agree

 that Mr. Price is eligible for a sentence modification because he was convicted of

 a covered offense: distribution of cocaine base under 21 U.S.C. § 841. But the

 parties disagree about whether Mr. Price has standing to request a First Step Act

 sentence modification.

       In 1998, the sentencing court determined Mr. Price’s sentence length by

 applying a cross reference for first-degree murder under the then-mandatory

 United States Sentencing Guidelines. The resulting life sentence exceeded the

 Sentencing Guideline calculation for his cocaine and firearms offenses. This

 cross reference used the Guideline calculations from a non-covered offense,

 murder, but the enhancement derives from Mr. Price’s covered conviction for

 drug distribution. Our precedent says that if the length of a prisoner’s sentence is

 determined by a concurrent non-covered offense, and that sentence exceeds the

 length of the covered offense, then the prisoner does not have constitutional

 standing for a sentence modification. The question presented is whether the

 district court may now modify Mr. Price’s sentence in light of the First Step Act.

       We conclude that the district court has discretion to reduce Mr. Price’s

 overall sentence. Mr. Price was convicted of violating a covered offense and was

 sentenced to life by a Guideline cross-reference to a non-covered offense. But

 Mr. Price was not convicted of murder; that crime only increased his sentence for

 the cocaine offenses. Since Mr. Price’s sentence was entirely driven by the drug

                                          2
Appellate Case: 21-7050   Document: 010110725778       Date Filed: 08/17/2022   Page: 3



 offenses, he is eligible for a sentence modification. And nothing prevents the

 district court from reviewing the murder cross reference in considering his

 sentence under the now-advisory Sentencing Guidelines. Since no statutory

 mandatory minimum applies for the murder cross reference, during sentence

 modification the court is entitled to apply the traditional sentencing factors under

 18 U.S.C. § 3553(a).

       In sum, because a sentence reduction is possible, we find that Mr. Price has

 standing for a sentence modification under the First Step Act. We therefore

 reverse the district court and remand for further proceedings.

                                  I. Background

       In the summer of 1997, a law enforcement task force investigated cocaine

 trafficking in the Muskogee, Oklahoma area. The task force worked with an

 informant, Ebon Sekou Lurks, to gather information about Mr. Price, an alleged

 drug dealer. Mr. Price learned that Lurks was an informant and one week later

 Lurks was murdered. Law enforcement suspected that Mr. Price was involved in

 the murder, and when they searched Mr. Price’s residence they found Mr. Price, a

 gun belonging to Mr. Price, and Mr. Price’s bloodstained tennis shoes. DNA

 testing indicated there was a high probability that the blood on Mr. Price’s tennis

 shoes belonged to Lurks.

       In 1998, Mr. Price was charged with 21 counts of drug and firearm-related

 crimes. But he was not charged with Lurks’s murder. Before trial, the district

 court decided to admit recorded statements that Lurks made to law enforcement
                                          3
Appellate Case: 21-7050   Document: 010110725778       Date Filed: 08/17/2022    Page: 4



 because Mr. Price was “directly involved in the execution of . . . Lurks” as shown

 by “[c]lear and convincing evidence.” Thus, the district court held that “the

 statements made by Lurks should be admitted into evidence as [Mr. Price has]

 waived [his] confrontation rights by causing the unavailability of Lurks.” At

 trial, a jury convicted Mr. Price of all counts.

       After trial, the government prepared a presentence report (PSR), which

 grouped Mr. Price’s convictions into two categories: the drug offenses and the

 firearm offenses. The PSR calculated an adjusted offense level of 42 for the drug

 offenses and 22 for the firearm offenses.

       The PSR also included a cross reference to first-degree murder because

 evidence showed that Mr. Price killed Lurks. 1 The cross reference to first-degree

 murder came from U.S.S.G. § 2D1.1, which advises:

              If a victim was killed under circumstances that would
              constitute murder under 18 U.S.C. § 1111 had such
              killing taken place within the territorial or maritime
              jurisdiction of the United States, apply § 2A1.1 (First
              Degree Murder) or § 2A1.2 (Second Degree Murder), as
              appropriate, if the resulting offense level is greater than
              that determined under this guideline.

 Id. § 2D1.1 (d)(1). Under § 2A1.1, the Guideline commentary recommended a

 sentence of life imprisonment for murder unless the government moved for a



 1
   A cross reference is similar to a sentencing enhancement. It is an instruction to
 apply another offense guideline if the district court finds the necessary facts by a
 preponderance of the evidence. See U.S.S.G. § 1B1.5 (explaining cross
 references); United States v. Robertson, 946 F.3d 1168, 1171 (10th Cir. 2020)
 (discussing burden of proof for sentencing enhancements).
                                             4
Appellate Case: 21-7050    Document: 010110725778    Date Filed: 08/17/2022   Page: 5



 downward departure based on the defendant’s substantial assistance. See id. cmt.

 n.2(A). Since Mr. Price had not assisted the government, the PSR calculated an

 adjusted offense level of 46 for the murder cross-reference and recommended a

 sentence of life in prison.

       The district court found by a preponderance of the evidence that Mr. Price

 murdered Lurks. See 18 U.S.C. § 1111 (defining murder as “unlawful killing of a

 human being with malice aforethought”). Thus, the court applied the cross

 reference for first-degree murder as recommended by the PSR. See U.S.S.G. §

 2A1.1. Using the 1998 Sentencing Guidelines Manual, the district court

 sentenced Mr. Price to

               life for his conviction on one count of conspiracy to
                distribute cocaine;

               life for each of his six convictions for distributing
                cocaine (including the murder cross-reference);

               48 months for each of his twelve convictions for the
                use of a communication facility in committing a
                felony; and

               120 months for each of his two convictions for
                firearms possession.

 All sentences run concurrently. At the time of Mr. Price’s sentencing, the

 Guidelines were mandatory and the district court had no discretion to vary below

 a life sentence for the murder cross reference.

       On direct appeal in 2001, we found that Mr. Price’s life sentences for the

 drug charges under 21 U.S.C. § 841(b)(1)(A) were plainly erroneous because the

                                          5
Appellate Case: 21-7050   Document: 010110725778      Date Filed: 08/17/2022   Page: 6



 drug quantity had not been submitted to the jury. See United States v. Price, 265

 F.3d 1097, 1108 (10th Cir. 2001). We concluded that Mr. Price “should have

 been sentenced under § 841(b)(1)(C), which provides for a maximum sentence of

 twenty years for each of [his] seven narcotics convictions.” Id. But we also held

 that Mr. Price did not require relief because the district court would be required

 to run the drug conviction sentences consecutively, which had the practical effect

 of a life sentence. Id. at 1109.

       Mr. Price filed a motion to modify his sentence in 2011 under 18 U.S.C.

 § 3582(c)(2), based on Sentencing Guideline Amendment 750. The Amendment

 lowered the Sentencing Guidelines range for offenses involving certain levels of

 cocaine base. Mr. Price was correct—if Amendment 750 were in place at the

 time he was sentenced his base offense level for the drug offenses would have

 been four points lower. But we found Mr. Price was not eligible for a sentence

 reduction because his sentence length was based on the cross reference for first-

 degree murder instead of the drug quantity. See United States v. Price, 486 F.

 App’x 727, 732 (10th Cir. 2012) (unpublished).

       In 2019, two decades after Mr. Price’s initial convictions, he moved for a

 sentence reduction under the First Step Act. He argues that his sentence can be

 reduced because the new statutory framework requires no minimum quantity of

 cocaine base. Though true, the district court found that Mr. Price’s Sentencing

 Guideline range does not change because his life sentence is driven by the first-

 degree murder cross-reference. The court concluded that Mr. Price’s motion

                                          6
Appellate Case: 21-7050   Document: 010110725778       Date Filed: 08/17/2022   Page: 7



 would not actually reduce his length of incarceration, and thus ruled that Mr.

 Price lacked standing for a sentence reduction.

                                    II. Analysis

       Mr. Price contends he is eligible for, and has standing to request, a

 sentence reduction under the First Step Act. Because the Sentencing Guidelines

 are now advisory, he argues that the district court has the legal authority to vary

 from the Guideline range—even for the cross reference to first-degree murder—

 by relying on any applicable sentencing factors in 18 U.S.C. § 3553(a). Mr. Price

 thus claims that the district court could modify his life sentences to shorter terms,

 resulting in a shorter sentence.

       We review the grant or denial of a First Step Act motion for abuse of

 discretion. See United States v. Mannie, 971 F.3d 1145, 1155 (10th Cir. 2020).

 But if, as here, the issue presented is a jurisdictional question then we review de

 novo. United States v. Baker, 769 F.3d 1196, 1198 (10th Cir. 2014).

       A. Statutory Eligibility

       Congress passed the Fair Sentencing Act of 2010 to reduce the disparity in

 treatment of cocaine base and powder cocaine offenses. Congress made the Fair

 Sentencing Act apply retroactively for these offenses when it passed the First

 Step Act in 2018. 2 “An offender is eligible for a sentence reduction under the


 2
   Section 404 of the First Step Act authorized district courts to impose reduced
 sentences for defendants convicted of a “covered offense,” which the Act defined
 as “a violation of a Federal criminal statute, the statutory penalties for which

                                           7
Appellate Case: 21-7050   Document: 010110725778       Date Filed: 08/17/2022     Page: 8



 First Step Act only if he previously received ‘a sentence for a covered offense.’”

 Terry v. United States, 141 S. Ct. 1858, 1862 (2021). The key to eligibility for a

 sentence reduction under the First Step Act is the offense of conviction, as

 opposed to the “underlying conduct.” United States v. Broadway, 1 F.4th 1206,

 1208 (10th Cir. 2021).

       An offender with an eligible conviction has standing to challenge a

 sentence under the First Step Act “[a]s long as it is possible for the court to grant

 some actual [sentence] reduction.” Mannie, 971 F.3d at 1153 n.9. But “if

 reducing an offender’s sentence under the 2018 [First Step Act] does not have the

 effect of actually reducing the offender’s length of incarceration, then the court

 cannot redress the offender’s injury under the [Act]. If the court cannot redress

 the offender’s injury, then the offender does not have standing, a live controversy

 is not present, and the court does not have jurisdiction.” Id. at 1153; see also

 United States v. Ellis, 859 F. App’x 276, 279 (10th Cir. 2021) (same); United

 States v. Carrillo, 2021 WL 5764843, *1 (10th Cir. Dec. 6, 2021) (unpublished)

 (“If it becomes impossible at any point for a court to grant effective relief, then

 the injury is no longer redressable, and the court loses jurisdiction over the

 claim.”).




 were modified by section 2 or 3 of the Fair Sentencing Act of 2010 . . . , that was
 committed before August 3, 2010.” First Step Act of 2018, Publ. L. No. 115-391,
 § 404, 132 Stat. 5194, 5222 (2018).
                                           8
Appellate Case: 21-7050   Document: 010110725778       Date Filed: 08/17/2022    Page: 9



       In Mannie, we found that a defendant with a conviction eligible for a

 sentence reduction under the First Step Act nonetheless did not have standing for

 his request. See Mannie, 971 F.3d at 1153; see also Ellis 2021 WL 2224357, at

 *2. The defendant had concurrent sentences where one offense was eligible for a

 reduction but the other was not. See Mannie, 971 F.3d at 1153. Because a

 reduction on only the eligible conviction would not actually reduce the length of

 the defendant’s incarceration, we found that he did not have standing. Id.

       In the present case, both parties agree that Mr. Price is statutorily eligible

 for retroactive application of the Fair Sentencing Act. Mr. Price was originally

 sentenced under 21 U.S.C. § 841(b)(1)(A), which only applies where the

 defendant is charged with a specific drug quantity. But the Fair Sentencing Act

 requires that Mr. Price be sentenced under § 841(b)(1)(C) with a maximum

 sentence of twenty years because his superseding indictment contained no drug

 quantity. See Price, 265 F.3d at 1108 (finding that Mr. Price’s life sentences

 pursuant to § 841(b)(1)(A) were plain error and holding that “Defendant should

 have been sentenced under § 841(b)(1)(C), which provides for a maximum

 sentence of twenty years for each of Defendant’s seven narcotics convictions”).

       Although we have statutory jurisdiction to entertain Mr. Price’s First Step

 Act motion, the issue in this case concerns constitutional standing. See Mannie,

 971 F.3d at 1152. Mr. Price alleges an injury of ongoing incarceration, thus he

 only has constitutional standing if the sentencing court has the power to actually

 reduce his sentence. Id. at 1153.

                                           9
Appellate Case: 21-7050    Document: 010110725778       Date Filed: 08/17/2022      Page: 10



         B. Sentencing Guidelines

         Mr. Price can only obtain a reduced sentence if the Sentencing Guidelines

  do not require a mandatory life sentence for his murder cross-reference. At the

  time of Mr. Price’s sentencing in 1998 the Guidelines were mandatory, and the

  sentencing court did not have discretion to impose a sentence shorter than life. In

  2005, the Supreme Court declared the Guidelines to be “effectively advisory,” but

  applied this change only to cases finalized after January 12, 2005. United States

  v. Booker, 543 U.S. 220, 245 (2005). The question is whether the now-advisory

  Sentencing Guidelines mandate a life sentence for Mr. Price during First Step Act

  sentence modification proceedings.

         Turning first to the text of the applicable sentence-modification statute, 18

  U.S.C. § 3582, three sub-sections are relevant to answer this question: (c)(1)(A)

  (e.g., compassionate release), (c)(2) (e.g., retroactive Guideline amendments),

  and (c)(1)(B) (e.g., the First Step Act). 3


  3
      The full text of 18 U.S.C. § 3582(c) reads:

         (c) Modification of an Imposed Term of Imprisonment. — The
         court may not modify a term of imprisonment once it has been
         imposed except that —
            (1) in any case —
                (A) the court, upon motion of the Director of the Bureau of
                Prisons, or upon motion of the defendant after the defendant
                has fully exhausted all administrative rights to appeal a failure
                of the Bureau of Prisons to bring a motion on the defendant’s
                behalf or the lapse of 30 days from the receipt of such a
                request by the warden of the defendant’s facility, whichever is

                                                10
Appellate Case: 21-7050   Document: 010110725778      Date Filed: 08/17/2022      Page: 11



        Sections 3582(c)(1)(A), and (c)(2) explicitly require that a sentence

  reduction be “consistent with applicable policy statements issued by the

  Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A), (c)(2). But sentence

  modifications under the First Step Act operate through 18 U.S.C.



              earlier, may reduce the term of imprisonment (and may impose
              a term of probation or supervised release with or without
              conditions that does not exceed the unserved portion of the
              original term of imprisonment), after considering the factors
              set forth in section 3553(a) to the extent that they are
              applicable, if it finds that—
                 (i) extraordinary and compelling reasons warrant such a
                 reduction; or
                 (ii) the defendant is at least 70 years of age, has served at
                 least 30 years in prison, pursuant to a sentence imposed
                 under section 3559(c), for the offense or offenses for which
                 the defendant is currently imprisoned, and a determination
                 has been made by the Director of the Bureau of Prisons that
                 the defendant is not a danger to the safety of any other
                 person or the community, as provided under section
                 3142(g);
              and that such a reduction is consistent with applicable policy
              statements issued by the Sentencing Commission; and
              (B) the court may modify an imposed term of imprisonment to
              the extent otherwise expressly permitted by statute or by Rule
              35 of the Federal Rules of Criminal Procedure; and
           (2) in the case of a defendant who has been sentenced to a term of
           imprisonment based on a sentencing range that has subsequently
           been lowered by the Sentencing Commission pursuant to 28
           U.S.C. 994(o), upon motion of the defendant or the Director of
           the Bureau of Prisons, or on its own motion, the court may reduce
           the term of imprisonment, after considering the factors set forth
           in section 3553(a) to the extent that they are applicable, if such a
           reduction is consistent with applicable policy statements issued
           by the Sentencing Commission.
  18 U.S.C. § 3582(c) (emphasis added).
                                          11
Appellate Case: 21-7050   Document: 010110725778       Date Filed: 08/17/2022      Page: 12



  § 3582(c)(1)(B), which does not have the same requirement. See United States v.

  Brown, 974 F.3d 1137, 1144 (10th Cir. 2020) (concluding that “the First Step Act

  operates through § 3582(c)(1)(B)”). Thus, no policy statements from the

  Sentencing Commission limit a district court’s discretion when considering a

  sentence reduction under the First Step Act.

        The Supreme Court’s recent opinion in Concepcion v. United States

  supports this conclusion. See 142 S. Ct. 2389, 2398 (2022). In Concepcion, the

  Court held that a district court’s sentencing discretion is restricted “only when

  Congress or the Constitution expressly limits the type of information a district

  court may consider in modifying a sentence.” Id. Importantly, the Court held

  that this discretion applies to both initial sentencings and sentence modification

  hearings. Id. at 2393 (“The discretion federal judges hold at initial sentencings

  also characterizes sentencing modification hearings.”).

        As an example of congressional limitations on a district court’s sentencing

  discretion, the Court noted that 18 U.S.C. § 3582(c)(2) only allows reductions

  that are consistent with applicable Guideline policy statements. Id. at 2401. But

  as we said previously, § 3582(c)(1)(B) does not incorporate policy statement

  guidance. Thus, district courts are not limited by the Sentencing Guidelines for

  sentence modifications under the First Step Act and § 3582(c)(1)(B) because

  Congress has not expressly limited the district court’s discretion in these cases.

  See id. (“Nothing in the text and structure of the First Step Act expressly, or even

  implicitly, overcomes the established tradition of district courts’ sentencing

                                           12
Appellate Case: 21-7050   Document: 010110725778       Date Filed: 08/17/2022      Page: 13



  discretion.”). In other words, a district court may vary below the Guidelines

  during a First Step Act sentencing hearing at its discretion. Id. at 2402 n.6.

  (holding that district courts considering a First Step Act sentence modification

  may “consider postsentencing conduct or nonretroactive changes in selecting or

  rejecting an appropriate sentence, with the properly calculated Guidelines range

  as the benchmark”).

        In sum, we conclude the district court has discretion to reduce Mr. Price’s

  sentence under the First Step Act. Mr. Price was not separately charged and

  convicted of murder—instead, the murder enhancement is wholly subsumed

  within the covered drug offenses.

        In response, the government contends that U.S.S.G. § 1B1.10 is a relevant

  policy statement that forecloses a sentence reduction for Mr. Price. Section

  1B1.10 provides that “the court shall not reduce the defendant’s term of

  imprisonment under 18 U.S.C. § 3582(c)(2) to a term that is less than the

  minimum of the amended Guideline range.” But § 1B1.10 applies only to

  sentence modifications under 18 U.S.C. § 3582(c)(2), not subsection (c)(1), and

  thus does not limit a district court’s discretion during a First Step Act sentence

  reduction.

        The government also contends that all cases finalized before Booker must

  treat the Guidelines as mandatory. See Booker, 543 U.S. at 245 (declaring the

  Guidelines “effectively advisory”). The government cites a variety of Supreme

  Court and Tenth Circuit cases for this argument. But these cases rely on different

                                           13
Appellate Case: 21-7050   Document: 010110725778      Date Filed: 08/17/2022    Page: 14



  statutes, not on § 3582(c)(1)(B). And, moreover, the Supreme Court’s decision in

  Concepcion effectively forecloses this argument because a district court’s

  sentencing discretion is restricted “only when Congress or the Constitution

  expressly limits the type of information a district court may consider in

  modifying a sentence.” 142 S. Ct. at 2398.

        Resisting this analysis, the government relies on Dillon v. United States,

  560 U.S. 817 (2010), where the Court held that a defendant resentenced under 18

  U.S.C. § 3582(c)(2) must be sentenced within the Guideline range because of the

  limitation of U.S.S.G. § 1B1.10. 4 The Court reasoned that reducing a sentence

  under § 3582(c)(2) is not a resentencing procedure and thus the Sentencing

  Commission’s policy statement can be mandatory because it is not governed by

  Booker. See id. at 825–26, 828. But, in the present case, Mr. Price is asking for

  a sentence reduction under a different subsection of the statute, § 3582(c)(1)(B).

  Mr. Price is thus not subject to the limitations of U.S.S.G. § 1B1.10—as we have

  said, Congress has imposed no special limitations on the district court’s

  discretion in First Step Act cases. See Concepcion, 142 S. Ct. at 2396; see also

  United States v. Collington, 995 F.3d 347, 355 (4th Cir. 2021) (finding that in

  First Step Act cases “we ask courts to make substantially more robust


  4
    In doing so, the Court addressed a defendant’s Sixth Amendment rights to have
  a jury find facts that enhance his sentence and held that the defendant’s Sixth
  Amendment rights were not violated when the district court considered a
  reduction only within the amended Guidelines range. Id. at 828–29. In the
  Court’s words: “Congress intended to authorize only a limited adjustment to an
  otherwise final sentence and not a plenary resentencing proceeding.” Id. at 826.
                                          14
Appellate Case: 21-7050   Document: 010110725778       Date Filed: 08/17/2022      Page: 15



  resentencing decisions than in § 3582(c)(2) proceedings” which may result in a

  new sentence “and therefore rest between an initial or plenary sentencing hearing

  and a limited modification”). 5

        Similarly, the government cites United States v. Hald, 8 F.4th 932 (10th

  Cir. 2021), where the defendant was seeking a sentence modification pursuant to

  18 U.S.C. § 3582(c)(1), the compassionate release statute. In Hald, we held that

  compassionate release sentence modifications “do not implicate the interests

  identified in Booker.” Id. at 944. 6 But that case invoked different statutory

  requirements than a First Step Act sentence modification: compassionate release

  requires consistency with the policy statements, but sentence modifications under

  the First Step Act do not.




  5
     The government cites multiple other cases that address sentence modifications
  under 18 U.S.C. § 3582(c)(2). See, e.g., United States v. Rhodes, 549 F.3d 833,
  835, 839–40 (10th Cir. 2008); United States v. Doublin, 572 F.3d 235, 237–38
  (5th Cir. 2009) (citing cases). These cases are not relevant to Mr. Price’s
  situation because Mr. Price seeks a sentence modification under 18 U.S.C.
  § 3582(c)(1)(B), not (c)(2).
  6
    This case addresses the order in which a district court must resolve the
  compassionate release requirements. See Hald, 8 F.4th at 946. 18 U.S.C.
  § 3582(c)(1)(B)—the section applicable to Mr. Price’s appeal—requires that the
  court “first address whether the defendant’s guideline range has been changed by
  a postsentencing amendment.” Id. But § 3582(c)(1)(A)—the section relevant to
  the Hald defendants—allows the court to consider compassionate release factors
  in any order. Hald’s holding regarding order of requirements is not relevant to
  the retroactivity of the mandatory Sentencing Guidelines. And in Hald we also
  reiterated that the policy statement, § 1B1.13, is inapplicable to § 3582(c)(1)(A)
  motions filed directly by defendants. Hald, 8 F.4th at 949 (citing United States v.
  McGee, 992 F.3d 1035, 1050 (10th Cir. 2021)).
                                           15
Appellate Case: 21-7050   Document: 010110725778       Date Filed: 08/17/2022   Page: 16



        Finally, the government relies on United States v. Bellamy, 411 F.3d 1182

  (10th Cir. 2005), where we concluded that “Booker does not apply retroactively

  to initial habeas petitions.” Id. at 1186. More specifically, we found that

  “Booker does not apply retroactively on collateral review, and [defendant’s]

  claim may not be brought in this initial habeas review under 28 U.S.C.

  § 2255.” Id. at 1188. 7 Bellamy misses the mark because Mr. Price is not

  requesting collateral review. Mr. Price is seeking a sentence modification under

  the Fair Sentencing Act and First Step Act—two congressional attempts to

  resolve the sentencing discrepancy between crack and powder cocaine that are

  independent of habeas proceedings. 8 Mr. Price is eligible for a sentencing

  reduction under these two statutes.

        In short, the government cites cases that address different statutes—or

  different sub-sections of the same statute—and are at odds with the clear

  language of 18 U.S.C. § 3582(c)(1)(B), which does not limit a district court’s

  discretion during a First Step Act sentence modification. See Concepcion, 142 S.

  Ct. at 2402 (“Nothing in the text and structure of the First Step Act expressly, or




  7
    Bellamy’s introduction says that “Booker does not apply retroactively to
  criminal cases that became final before its effective date of January 12, 2005.”
  Bellamy, 411 F.3d at 1184. But this statement is limited to collateral review, for
  the reasons discussed in the opinion. Id. at 1188.
  8
    Habeas cases are of an entirely different nature, involving the issue of whether
  a sentence was imposed in violation of the Constitution or laws of the United
  States. See 28 U.S.C. § 2255(a).
                                           16
Appellate Case: 21-7050   Document: 010110725778       Date Filed: 08/17/2022      Page: 17



  even implicitly, overcomes the established tradition of district courts’ sentencing

  discretion.”).

        Accordingly, we find that the district court is not bound by the pre-Booker

  mandatory Guidelines in a First Step Act sentence modification. Id.

        C. Constitutional Standing

        Based on these principles, the district court was not required to impose a

  life sentence for Mr. Price’s murder cross-reference because the Sentencing

  Guidelines are not mandatory. In other words, the district court has discretion to

  vary below the Guideline range for first-degree murder and sentence Mr. Price to

  less than life. Mr. Price has a redressable injury and thus has constitutional

  standing. See Mannie, 971 F.3d at 1153 (“If the court cannot redress the

  offender’s injury, then the offender does not have standing, a live controversy is

  not present, and the court does not have jurisdiction.”).

        The government counters that Mr. Price’s murder cross-reference is

  functionally equivalent to a concurrent sentence and he is thus ineligible for a

  sentence modification under the First Step Act. It points to Mannie, where we

  held that when “an offender has been sentenced concurrently, the court can only

  redress the ongoing incarceration to the extent that some portion of the

  incarceration is solely dependent on the sentence of the crack cocaine offense that

  might be reduced under the [First Step Act].” See id. But Mr. Price’s argument

  aligns with this holding because his incarceration is “solely dependent” on

  sentences for cocaine offenses. Id. And Mr. Price’s sentences “might be

                                           17
Appellate Case: 21-7050   Document: 010110725778       Date Filed: 08/17/2022      Page: 18



  reduced” because they do not run concurrently to an undischarged sentence of the

  same length, as was the situation in Mannie. Id. Mr. Price’s sentences “might be

  reduced” because they were imposed under mandatory Sentencing Guidelines that

  are now advisory and can now be reconsidered in light of any applicable factors

  contained in 18 U.S.C. § 3553(a). In cases where we ruled that a movant did not

  have standing for a First Step Act claim, the movant had multiple concurrent

  sentences of the same length with one count eligible for sentence reduction and

  another count ineligible. See id. at 1152; Ellis, 859 F. App’x at 280. This case is

  not comparable to that situation.

        Finally, the government also relies on Ellis, 859 F. App’x at 279. In Ellis,

  the defendant’s cocaine convictions were eligible for a First Step Act reduction,

  but his methamphetamine conviction was not eligible. Id. Thus, the district court

  lacked the authority to actually reduce the defendant’s period of incarceration.

  Id. Mr. Price’s case is different because his sentence length is determined by a

  conviction that is eligible for a sentence reduction under the First Step Act,

  unlike a concurrent sentence for a separate, ineligible offense.

        In summary, Mr. Price is eligible for a sentence reduction under the First

  Step Act and has standing to bring this argument because the district court may

  actually reduce his sentence. Accordingly, the district court must consider Mr.

  Price’s motion for a sentence modification under the First Step Act.




                                           18
Appellate Case: 21-7050   Document: 010110725778       Date Filed: 08/17/2022   Page: 19



                                  III. Conclusion

        For the foregoing reasons, we REVERSE the district court and REMAND

  the case for reconsideration consistent with this opinion.




                                          19